Citation Nr: 1208270	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-17 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right leg disability, including the ankle and foot.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active service from March 1979 to July 1979 and from August 1979 to August 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In July 2011, the Veteran provided testimony at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right hip disability was not manifested in service nor was arthritis of the right hip shown in the first post-service year; right hip disability is not shown to be related to the Veteran's active service.

2.  A right knee disability was not manifested in service nor was arthritis of the right knee shown in the first post-service year; right knee disability is not shown to be related to the Veteran's active service.

3.  A right leg disability, including the ankle and foot, was not manifested in service nor was arthritis of the right leg shown in the first post-service year; right leg disability is not shown to be related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated by active service, nor may service incurrence or aggravation of this disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  A right knee disability was not incurred in or aggravated by active service, nor may service incurrence or aggravation of this disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A right leg disability, including the ankle and foot, was not incurred in or aggravated by active service, nor may service incurrence or aggravation of this disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the Court has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter mailed in June 2008, prior to the initial adjudication of the claims. 

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) and private treatment records identified by the Veteran are associated with her claims file.  The Board also finds that no additional development, as for medical opinions or examinations is necessary.  In Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, the Federal Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a claimant establish that he or she has suffered an event, injury, or disease in service in order to trigger VA's obligation to provide a VA medical examination or obtain a medical opinion.  As explained in further detail below, while the Veteran's service treatment records document injury to her left side (in particular her left hip) after falling from a vehicle, there is no contemporaneous evidence of complaints or treatment for injuries to her right side (to include her right hip and lower extremity).  Likewise, despite the Veteran's assertions that she current has right hip, knee, and leg disability, there is no competent evidence of the alleged disabilities in service nor is there competent evidence of current disability at any time during the course of the appeal.   Although she indicated in her testimony that she would seek to secure a medical opinion supporting her theory that she has current disability related to service, no such opinion has been forthcoming.  A medical opinion is not necessary to decide this claim, as such opinion could not establish related disease or injury in service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required to accept a medical opinion that is based on the appellant's recitation of medical history).  Evidentiary development in this matter is complete to the extent possible.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Accordingly, the Board will address the merits of the claim.

II.  Law and Regulations 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

III.  Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service treatment records (STRs) reflect that the Veteran received a temporary profile for shin splints, worse on the left than the right, in November 1979.  X-rays of both knees at that time showed no fracture.  She was restricted in her running and marching for 30 days.  She had been treated and assessed with left leg pain for three and a half weeks at that time.  In February and March 1983, she was seen for left knee pain.  Examination of both knees was reported as essentially negative.  In April 1983, she had physical therapy for being overweight.  In March 1986, she sought emergency treatment for injury to the left leg reportedly incurred while she was attempting to prevent herself from falling out of a vehicle.  The record reflects that she was assessed as having left inguinal strain.  In May 1986, it was noted that the left inguinal strain was resolving.  A May 1986 report of examination for ETS reflects normal lower extremities and feet.  

Post service treatment records include private records dated from June 2007 through September 2007 reflecting treatment for leg swelling and varicose veins.  In June 2007, the Veteran reported the symptoms of leg swelling and her veins, "popping out" for one month.  She denied any previous similar episodes.  Examination included a review of the musculoskeletal system and noted no joint complaints and no muscle complaints.  The diagnosis was lumbago and varicose veins of lower extremities.  Further examination by G.D.R., M.D., reflected that the Veteran reported swollen legs bilaterally for several months.  She reported she had been on her feet all day and had gained 45 pounds over the year.  Findings included varicose veins and trace edema bilaterally.  

The Veteran submitted a report of accidental injury, VA form 21-4176, in July 2008.  She reported that she was injured in the spring or summer of 1986 when she was flung out of the passenger side of a humvee in Manheim, Germany.  She reported that she landed on her right hip, pulled ligaments, chipped bones and injured her back.  She was on crutches for six months.  She reported that now her leg sometimes kicks straight out and she cannot drive.  In her April 2010 notice of disagreement, she stated that she was ordered to physical therapy after the accident when she returned home to the States but her heart was too weak for the therapy.  She now has problems with muscle reflex in the leg.  She noticed this when she was coming home on the bus and she had trouble stepping off the bus.  Her leg raises straight up without her control and she cannot drive.  

At her hearing before the undersigned, the Veteran testified that she was actually treated for left hip condition while on active duty, in relation to the humvee accident.  She was treated for left hip ligament strain and tearing but it was really an injury that included her right hip.  She reported that she received physical therapy a couple of months before she got out in 1986.  She stated that she did not seek physical therapy when she got out of service because she followed the verbal instructions she was given in the Army to do at-home physical therapy for eight months.  About three and a half years ago, she started having problems with her right hip that were the same problems she had in service following the injury.  No doctor has told her that the present complaints are related to service.  As to the right knee, she admitted that she was seen for complaints of the left knee in service.  She now has problems with her right knee starting to tighten.  This too was present in service and has returned for the past three and a half years.  As to the right leg, the Veteran referenced the complaints and follow-up treatment she received in 1979 for bilateral shin splints.  She noted that she was given physical therapy.  She also noted that in service they "had me on like a workout."  The Veteran stated that she would attempt to get a statement from a physician indicating that she had current disability of the right hip, knee and leg that are due to service.  

While the Veteran submitted evidence of treatment for varicose veins in 2007, there has been no diagnosis of right hip, knee or leg disability during the pendency of this claim.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted).  In this regard, the Veteran filed her claim for service connection in April 2008, nearly 4 years ago.   The medical evidence fails to show that at any time during the pendency of this claim the Veteran has had right hip, knee or leg disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110(2011).  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In McLain, the Veteran was diagnosed with the disorder and then the disorder resolved.  The present case is distinguishable from McLain.  The Veteran in McLain had the disorder at some point during the pendency of the claim.  Here, no current disability has been show.  The Board notes that, although the Veteran asked for an additional 60 days at her hearing to obtain a medical opinion and nexus, none has been submitted.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b) ; Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's testimony before the undersigned as well as her correspondence to VA in which she alleges she has disability due to service. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The current complaints essentially indicate that she has pain.  As a layperson, the Veteran is not competent to attribute her symptoms to an actual disorder or disability.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The record unequivocally shows no current disability. 

Additionally, the Board does not find the Veteran to be credible with regard to in-service injury to her right hip and right lower extremity.  At the hearing, the Veteran asserted that she had right hip, knee and leg injury in service, when in fact the record reflects no such injury and virtually every reference to a knee or a hip referred to the left side.  Several references to the humvee incident are of record, all of which show it was the left side that was treated in service.  Her left knee was treated only and when her right knee was included by reference it was noted as normal.  Her assertions were vague and unsupported as to how the right side was involved.  Although she maintains that the bilateral shin splints, treated only in November 1979, were the origins of a current, yet unidentified right leg disability, she could not identify the current disability and noted no current treatment for any such disability.  

Accordingly, service connection is not warranted for the claimed disabilities.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claims.

(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right leg disability, including the ankle and foot is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


